Citation Nr: 0844742	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-39 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of whether the character of the appellant's discharge 
from service is a bar to entitlement to Department of 
Veterans Affairs benefits, and if so, whether the character 
of the appellant's discharge from service is a bar to 
entitlement to such benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1979 to 
September 1980.  He was discharged in September 1980 under 
other than honorable conditions.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 decision of the Department of 
Veterans Affairs (VA), San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO).  The appellant disagreed with such 
decision and subsequently perfected a substantive appeal.

The of issue of whether the character of the appellant's 
discharge from service is a bar to entitlement to VA benefits 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By administrative decision dated July 1981, the RO 
determined that the appellant's discharge from service was 
issued under conditions which constitute a bar to the payment 
of VA benefits; the appellant was provided with notice of his 
appellate rights.

2.  The appellant did not appeal the July 1981 decision, and 
such decision became final.  

3.  The evidence received since the RO's July 1981 decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the appellant's claim for status as a veteran.




CONCLUSIONS OF LAW

1.  The RO's unappealled July 1981 decision that barred the 
appellant from receiving VA benefits due to the character of 
his discharge under other than honorable conditions was 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1981) (current 
version 2008).

2.  Evidence received since the RO's July 1981 rating 
decision is new and material; the claim is therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the appellant's new and material evidence claim for status as 
a veteran, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant by reopening his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The appellant initially filed a service connection for a 
nervous condition in January 1981.  See Veteran's Application 
for Compensation or Pension, received January 1981.  In an 
administrative decision dated July 1981, the RO denied the 
claim for benefits on the basis that the appellant's 
discharge from service under other than honorable conditions 
was dishonorable because his offense of being AWOL for 
approximately 101 days was willful and persistent misconduct; 
thus, he was barred from entitlement to VA benefits.  Because 
the appellant did not submit a Notice of Disagreement to 
initiate appellate review and submit a Substantive Appeal to 
perfect an appeal of the RO's July 1981 decision, that 
determination became final, based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (1981) (current version 2008).  The evidence 
of record when the RO decided the claim in July 1981 included 
the appellant's service medical records, service personnel 
records, and a VA medical records.  

In August 2004, the appellant filed a claim for service 
connection for schizophrenia and major depression.  In a 
September 2004 decision, the RO denied the appellant's claim 
because his discharge from service was issued under 
conditions which constitute a bar to the payment of VA 
benefits.  In the September 2004 decision, the RO included a 
copy of the July 1981 decision denying benefits based on the 
character of the appellant's discharge from service.    

Evidence associated with the claims folder since the July 
1981 rating decision includes statements and written argument 
submitted by or on behalf of the appellant, state medical 
records translated from Spanish to English, private medical 
records, Army Regulations defining discharge, and 
certificates of military training. 

On review, the Board finds that new and material evidence has 
been received to reopen the appellant's claim for VA 
benefits.  In this regard, the appellant has submitted an 
August 2005 statement, in which he indicated that the Army 
did not look at his discharge as dishonorable and that his 
"outstanding performance prior to the AWOL incident" was 
not considered in the RO's determination.  The appellant 
included a copy of Army Regulations defining the types of 
administrative discharge and the character of service, 
including honorable discharges and discharges under other 
than honorable conditions, and copies of commendation letters 
and training completion certificates he received in service.  
Also, in his Appeal To Board Of Veterans' Appeals (VA Form 9) 
received in December 2005, the appellant reported that his 
"psychiatric conditions and lack of proper medical 
treatment" had not been  considered.  The evidence of record 
includes medical records from the Commonwealth of Puerto Rico 
Department of Health translated from Spanish to English that 
indicate  that the appellant sought treatment during his 
period of AWOL beginning in February 1981. 

Presuming the appellant's August 2005 and December 2005 
statements credible for the purpose of reopening the 
compensation claim, the Board finds that such evidence, 
either by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the appellant's claim regarding his 
status as a veteran.  38 C.F.R. 3.156(a).  The appellant's 
statements suggest that his discharge from service although 
other than honorable was not dishonorable given his prior 
commendations for service, and his mental state during the 
time of his AWOL offense.  As such, the Board finds that the 
August 2005 and December 2005 statements are considered new 
and material for the purpose of reopening the claim for 
veteran status and such claim is therefore reopened.   


ORDER

New and material evidence to reopen a claim of whether the 
character of the appellant's discharge from service is a bar 
to entitlement to VA benefits has been received; to this 
extent, the appeal is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the appellant in 
the development of the claim by conducting appropriate 
medical inquiry.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. 
Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened). 

Claimants are barred from receipt of VA compensation benefits 
if his or her discharge or release from service is considered 
to have been issued under dishonorable conditions.  This is 
the case if the discharge or release occurs following one of 
the following offenses: acceptance of undesirable discharge 
in lieu of trial by general court-martial; or willful and 
persistent misconduct.  38 C.F.R. § 3.12(d) (2008).

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense.  "If it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.12(b) (2008).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2008).

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.12(c)(6) (2008). 

Here, the appellant's Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) of record 
indicates that he was discharged from service under other 
than honorable conditions and the discharge was 
administrative for conduct triable by court-martial.  Further 
review of the record indicates that beginning in January 1980 
the appellant was AWOL for a period of approximately 101 days 
after not returning from leave to his station in Germany.  In 
June 1980, the appellant turned himself in to military police 
and requested a discharge for the good of the service.  In so 
doing, he affirmed that his request was voluntary, that he 
was guilty of the charge of being AWOL in excess of 30 days, 
and that he understood the consequences of a under other than 
honorable conditions.

In a July 1980 discharge interview, the appellant stated that 
his AWOL offense had been caused by his dislike for the Army, 
and that while visiting his mother in Puerto Rico, he had 
become so nervous about the thought of going back to the Army 
that his mother made him seek psychiatric help.

The appellant contends that he did not commit an act of 
willful and persistent misconduct due to his mental 
condition.  He refers to his otherwise meritorious service 
prior to his going AWOL, through the submission of Army 
appreciation and commendation letters dated from October 1979 
to December 1979.

The appellant's January 1979 enlistment report of medical 
examination indicates that he had no disqualifying defects, 
and was negative for any complaints, treatment, or diagnosis 
of any psychiatric disorder.

During his period of AWOL, the appellant underwent treatment 
at the Commonwealth of Puerto Rico Department of Health in 
February 1980.  At that time it is noted that the appellant 
reported feeling out of control, lack of sleep, hearing 
voices, and thoughts of suicide.  There was no diagnosis.

A private medical record dated in February 1980 from a 
psychiatrist in Arecibo, Puerto Rico, shows that upon 
examination, the appellant was diagnosed with an 
undifferentiated schizophrenic reaction, after reported 
anxiety, irritability, insomnia, isolation, and nightmares as 
a result of service. 

Following his period of AWOL, the appellant underwent medical 
treatment in July 1980 at Womack Army Hospital in Fort Bragg, 
North Carolina, to evaluate if his administrative discharge 
was appropriate.  Upon examination, the appellant reported 
being constantly anxious, having difficulty sleeping, no 
appetite, frequent nightmares concerning killing or hurting 
his girlfriend, and hearing voices.  The examiner noted that 
the patient was cooperative, neat, showing good hygiene, no 
unusual motor behavior, low affect, depressed mood, and 
insight and judgment were fair.  The assessment was acute 
schizophrenic episode, manifested by homicidal ideation, 
auditory hallucinations, loose associations, marked 
ambivalence, and overall confusion, with the precipitating 
factor of routine military duty.  The examiner recommended 
that the appellant be transferred to a major medical center 
for further evaluation.

In July 1980, the appellant was transferred to the Dwight 
David Eisenhower Army Medical Center in Fort Gordon, Georgia.  
Upon examination of the appellant, the examiner noted that 
his mood was nervous, thought processes were goal oriented, 
there was vague homicidal ideation, no current suicidal 
ideation, no evidence of delusions, judgment was good and 
insight was fair.  He was said to tremble and to complain of 
anxiety.  He was also observed on the ward to be smiling, and 
to appear completely relaxed when he was not aware he was 
under observation.  The assessment was acute, moderate 
adjustment disorder with mixed emotional features, manifested 
by depression, anger, and anxiety; predisposition of mixed 
personality disorder; precipitating stress of routine 
overseas military duty; improved with treatment; incurred in 
the line of duty and not existing prior to service.  The 
diagnosis was chronic moderate mixed personality disorder 
manifested by superstitiousness, self-dramatization, marked 
feelings of rage in response to criticism, expectation of 
special favors, and grandiose sense of uniqueness; not 
incurred in the line of duty, but existing prior to service.  
The appellant was then discharged to duty on no medication to 
undergo administrative under other than honorable conditions.

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency must base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of 38 C.F.R. § 3.354(a).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who so interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

The Court has held that the insanity need only exist at the 
time of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  Further, in Zang v. Brown, 
8 Vet. App. 246 (1995), the Court held that "a determination 
of whether a person is insane is in effect a determination of 
whether that person's actions were intentional and thus the 
result of willful misconduct."  Id. at 254. 

A personality disorder is not a disease or injury for 
purposes of VA disability compensation.  See 38 C.F.R. §§ 
3.303, 4.9, 4.127 (2008); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  VA General Counsel has noted that the term 
"insanity" was more or less synonymous with "psychosis."  See 
VAOPGCPREC 20-97.

In light of the foregoing, the Board finds that additional 
development is required prior to further adjudication of this 
matter.  The Board finds that the appellant's claims file 
should be reviewed by a VA psychiatrist for the purposes of 
obtaining an opinion as to whether or not the veteran was 
insane, as that term is applied in VA regulations (noted 
above), when he went AWOL.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008); see Chotta v. 
Peake, 22 Vet. App. 80, 86 (2008) (a retrospective medical 
evaluation may be necessary in certain instances).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall forward the claims 
file to a VA psychiatrist for an opinion 
as to the appellant's sanity at the time 
he committed the acts that lead to his 
discharge from service (going AWOL during 
his period of active service).

The examiner should determine whether it 
is at least as likely as not that the 
appellant was insane, as that term is 
applied in VA regulations (noted above), 
when he went AWOL during his period of 
active service.

To the extent practicable, the 
psychiatrist should identify what specific 
psychiatric disability, if any, was 
present at the time the veteran went AWOL.  
If deemed necessary by the psychiatrist, 
the veteran should be afforded a VA 
examination in order to resolve these 
questions. 

The examiner is directed to review the 
medical evidence already of record and to 
reconcile any opinions which may be 
inconsistent with the results of his 
findings.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

2.  The RO/AMC shall then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If the RO/AMC finds 
it to undertake further development 
pursuant to review of additional evidence 
obtained, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will readjudicate the 
appellant's claim.  If the benefits sought 
on appeal remain denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


